Lambekton, J.,
This matter comes before us on a rule for more specific statement of claim. In the statement of claim, plaintiff refers to the master or group policy of insurance, the application, and the individual certificate or policy. Under the Practice Act, copies of these papers should be attached to the statement of claim. Plaintiff, however, avers that he does not have these in his possession, but that all copies thereof are in the possession of defendant. Counsel for defendant has offered to furnish these papers to counsel for plaintiff so that the same might be attached to the statement of claim.
As a very interesting question of law is involved, it is important that all of the facts be properly pleaded. Since counsel for defendant has made available to counsel for plaintiff the missing papers, plaintiff is in a position to attach copies of the same to the statement of claim, and should do so as required by the Practice Act. When a statement of claim with these copies attached is filed, the matter will be before us, so that the question of law involved can be properly passed upon when raised.
And now, to wit, April 26, 1933, defendant’s rule for more specific statement of claim is made absolute, with leave of plaintiff to file an amended statement of claim within fifteen days from the date hereof.